Order entered February 1, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01466-CV

                 DAVID LEMON, FA EDGEPOINT SERVICES, LLC, AND
                     ORANGE LEAF VENTURES, LLC, Appellants

                                               V.

                       STRAIT CAPITAL COMPANY, LTD., Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-08245

                                           ORDER
         Before the Court is appellants’ January 30, 2019 third motion to extend time to file a

brief.   We GRANT the motion and extend the time to February 13, 2019. We caution

appellants that further requests for extension in this accelerated appeal will be strongly

disfavored.

                                                     /s/   BILL WHITEHILL
                                                           JUSTICE